OI=F~CE OF THE ATTORNEY GENERAL         OF TEXAS
                              AUSTlN




Dr. oeorp r.      cox
jtata Zedth      Qf?i~
Aastln,Tuas
Dear   slrr




                                  obtalnedizm eollrotlonr




                   lb r Seo tloO
                               aR prowldee   in p a r t
                                                      suo h
              ;%uds to be    dlmbursedby ordu ot the State
              Wth     Otriou an4 the Tr8atmru or ttils Stata.
              208s this mka tw      a    a00ormta  boron b&u3
              ~arentsd    to tb  Coqtrolbr      aball be approtbb
              %y the State EsalthOffiou an4 the Trea8uru
              %r this stata?’
Dia.   Oeorge          W.   Cox,   Faae.%




          You first aak if the $10,030 appropriatfon'mentloned
in Sootl2n 84 or the bill la lvallabla ior use n03pfor oarrp
ing out the provlaloca or thla act, re qme se&ion Se or
the bill wCioh ma48 aa tollowar
                           ‘.CY:p1,
                                 &* Them la hereby app$oprlated
                      lsrawdlatelyout 0r~the GeneraL run4 or the
                      State Troaaury not other&m apprbprlateda
                      sum ot Ten Thousand ($10,000)Dollar8 to
                      oarrf out the purpoaea and provlslonaof
                      this Aot ror the rmelmlu 0r the ri8d
                      fear endlnilAoguat Sl, 1939, auoh fund8 to
                      bq dlaburaod by order or the State Bealth
                      Oirlaer and the Treaaurer of this State.'
           The above aeotion dlaoloaea    the l&ention 02 the
Legislature that there a&all bo lvsllable to your departrent
$10,000 for the purposes OS setting up md osrrylng out the
provisions ot this AOt for ths remairulsr    O? tha ii8Qal year
i938-59. The emrgenop olausa of the Aot aupportsthat con-
alus105. It was the latontlon or the Legislaturethat the
organization a& up be oonpletad as aocn aa posalbleand
that the Act  be put into toras aa soon as proper    ate 8 oould
be taken to adminlater the Aot. In our oplnlsn the ~lO,OOO
approprfatlonmentlonsd   in Seation Sa, above, is available
iOr    YOU      iOr     QIWQO888      8pOOifiad   15   YtBnate   Bill   blo.   i?M)   and
oan be used l~~edletaly.
           Your seoond queatlon 1s whether ths ~10,000 abcre
mentioned auat be expended prior to August 31, 1939, if not,
mey it be expended at a late% date. ssotion8s quctsd above
rays thet the $10,000 apprpprlatodla to carry out the pur-
poses and grovlalcns al thla Aat for the renalrider    of the
risoal year ending Augu.it31, 1939. August 31, 1939, is the
en6 or the proaent     rlaoal year and all mone;yanot spent by
ttet time revert to the Osneral ?und. 7febelieve th t the
Le&slature intended that auoh recne~~    aa reoelcedin tbla
$l",:;O;:,"i on kugwt      31, 1839, should revsrt to the State
                   In our opinion you oan apond aa lnuahor all
of the $lO,O~O appropriatedaa la oaorawrp in oarryirgout
the provisions of Senate Bill Pi00 rior to Septeimbsr    1, 1939,
but all money8 unspent out OS the P10,000 on that qate ahall
revert to the State Seaera      Fund.
                      In question numbar tbroe rou daalr.               to know       ii tha
Dr. 04orgo ?i.Cox, Page 3



aavoral sums approprlat%din Seation  8b of Senate,Blll No. 200
8~3 Iado endrnt ap?ropriatlOn8OifOOtlYo Au&U&   &knd   it they
err oont3ngent only upon oonrys obtained from odtieotionr under
Seotlon 80 of this Bill.
          After-reading the ratlro Aot, Ssneta Bill 30. 200,
passed by t ha last Legislature,wo havr ~ot%rain%d that It raa
unquestloneblythe lntentlon  of the Laglalaturo that thls diti-
aion of .yourdepartment,set up ?or the admlnlstratlonof thla
Act should be self aup?ortlngsnd that fund8 for the admlnls-
tratloa or the Aot after.Augtmt31, 1959, ahotild00~4 lroo the
raoebta ooIl%ot%d in tha ldmlni8tratlonof the Aot. Sootion
80 of-the Aot reads as hollows:
                “SEC, 80. The expenditure    of any.man-
           lyr under this Act aball nevdr   ltoeed tha
           amount of money obtained mm     the oolleo-
           tioa or money required by sny rob, permit,
           lioenae or registrationrequired    b: the
           prarision~~OS this Aot.”
           Tha above-seotion
          ._             . olearly
                                .-_ sfiors _ that
                                               - the_,&gielature
                                                       - -
Intendadthat your aeparment 8na~ 8pena oruy nuon rums as
ar% oolleotedunder the term8 of Senate,Bill 150.200 In the
admlnlatratloaof that Aot after   August’ 31, 1939.   You ~111
bo llaited to auoh moneys aa are oollaoted    under the terau
of the Aot and if you aolleatmore than the @4,400 during
the year of August 31, 1940, you mw spend only #S4,4OO'but
In the arsnt you do not aolloot that muoh moner, you oan spend
only suoh wney as Is oolleoted. For the year August 31,
1940, to August 31, 1941, the ‘appropriation   oallm for $28,350.
That Ir the maximum amount that yotima;tspend dzrlring  that
riO0.4 ~y4ara  Ton are Malted to suoh moneys as is oollsoted
by your departmentwith the ataxiatum fixed by ths Legislature.
          In question aumbrr four you ask what emount or man-
ey you nmy s-rid   rior to August 31, 1940.  The Ihgialatun
has appropriated510,000 Sor,the immediats usa of your depart-
mmt in the admlnlttr8tion0r thl8 aot and if that amount 0r
money is aeomsary for tha adolnistratlonoi the aot, rou may
apead all or the ~10,000 prior to August 31, 1939. The Lagia-
latw knew that no money was available to start the dspart-
ssnt,osr In this work and th%y appropriated $10,000 out of the
3enaral Alnd for that purp084.    They did not have In mind the
                                                                         546


Dri.Oaorge X. co;, Page 4



rpeoial appropriationrhan in Ssotion 80 they ,said, “ihall
never exoeed the amount of monay oolleated" for q6~xmnsy wag
or would be avaflablo untl1, an organizationwaa.,$lsp%,up to
oolleat the fees under the aot.   Ik’ado not belieyi, that the
Le~lalatur% intended th& th% 910,000 approprlqt‘ed             ior h-
mediete uaa must be repaid out of the reoslptr           of the admlnla-
tratlon    of this Aot.     A statuts  mu-t ba oonatrued by glrlng
&feat     to al1 its parts, 39 Tax. Jurla.       p, 808, and by hamniz-
ing th% varIou8     provIsIon     of the sot.    39 Tex. Jurla. 9. 20~.
In ao doing we bellsvr       the intent was to start this depart-t
or? wltb $10,000 and from than on'it must sarn its way. -#a’
do dot think that the Legfulatura        iat~bed    for your    deppartarent
to wait until money was oollwsted        to s%t up your organlr%tIon.
In order to bagin the adrfnistratlonOf ths Aot, that amount
of mossy was oooalgsred       nooaaaarp and they, therefore, appro-
priatad    it  for the.uae of your department.       Our opinion Is
thnt you may spend au,Ohportion of the W3,OOC aa Is neoaa-
aary prior to August 71, lOJO, and that fou.&y            spend $S4,4oo
duriag the riaoaf       year 19SV-1940, if that amount or money ba
oollaoted     and be neoosaaryfor the admlniatratloa         of the Aot.
          Xh question number tire you ask ii al1 aooounta
mast bo pr%a%ntsd to the State Health Offloar    and the Treasurer
or this State prior to going to ths Co!aptrollsi~s   offloe for
dlsburaement.,   SsatIon 8a of thla bill ap?roprIatad        $10,000
ror lmmadlatr uaa that the Aot apaoItloallyrsqulrea,           that
such runda *to be dlsburasd by order ot the Stats Health Ot-
floor and Trsaaurar of thla Stat%.”        Am to the $10,000 appro-
priation,   it la our opinion that suoh mcnsya as are apont by
your dsfiartmant out of the #lO,OOO appropriation       must   be paid
upon order of the Stats Xoalth Oifloor       and Treasurer of thla
state. Xo do not beliers that that roquiraawnt is ap$icable
to the aparopriotion for the fisaal gears beginning September
1, 1939, and Septambsr 1, 1940.       Seotlon @a la your apeolal
approprlatlon   and the Leglslaturs    wanted a ohaok 05 the ex-
pandltur% of those funda and for that reason apeoltied          that
It be disbursed by order ot the State Health Cifioer          and
Tr%aaurer of Texas.     The aparopr‘latlon   for th% next bianciel
Is Itemized as are moat approprlatlonaand they did not spaci-
ty that they be paid out ae are the funds under 3sotlon          Ba,
The biennial   appropriation  beginning September 1, 1939, Is
Dr. &&ge   V. Cox,   Pags 5



prorldad for ae are all   departmental    apgrogriatia&bti

                                              Very tru+y fours
                                         ATTOFiSZY
                                                 0lMFJU.LOF TW



                                         BY                      t